                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

KURT CARLSON, ELAINE CARLSON             :
     Plaintiffs,                         :
                                         :
         v.                              :    No. 3:17-CV-1916 (VLB)
                                         :
CBS CORPORATION ET AL.,                  :
     Defendants.                         :    January 7, 2020

                    Ruling on Motion for Summary Judgment [Dkt. 48]

   I.         Introduction

         Plaintiffs Kurt Carlson (“Mr. Carlson”) and Elaine Carlson (“Ms. Carlson”)

(collectively, the “Carlsons”) sue General Electric and multiple other defendants

for statutory product liability damages under Connecticut General Statutes §§ 52-

240a, 52-240b, and 52-572m., et seq.; for loss of consortium; and for common-law

product liability. [Dkt. 1-1 (Compl.)]. General Electric now moves for summary

judgment on the grounds that the Carlsons have not offered any admissible

evidence demonstrating that Mr. Carlson was exposed to any asbestos-containing

product manufactured by it. [Dkt. 48 (General Electric Mot. for Summ. Judgment)].

The Carlsons have not responded to the Motion for Summary Judgment. For the

reasons below, the Court now GRANTS the motion.

   II.        Standard for Summary Judgment Motion

         “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). An issue is genuine if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it

“might affect the outcome of the suit under the governing law.” Ibid.

      Where a defendant presents admissible evidence tending to show there is

no genuine issue of material fact for a jury to decide and she is entitled to judgment

as a matter of law, a plaintiff must produce admissible evidence raising a genuine

issue of material fact to defeat summary judgment. Fed. R. Civ. P. 56(c). Rule 56(c)

“mandates the entry of summary judgment… against a party who fails to make a

showing sufficient to establish the existence of an element essential to a party’s

case, and on which that party will bear the burden of proof at trial.” Bedor v.

Friendly’s Ice Cream Corp., 392 F. Supp. 2d 367, 373 (D. Conn. 2005) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

      “In determining whether that burden [of showing the absence of any genuine

issue of fact] has been met, the court is required to resolve all ambiguities and

credit all factual inferences that could be drawn in favor of the party against whom

summary judgment is sought.” Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d

Cir. 2010) (citing Anderson, 477 U.S. at 255); see also Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). But “[m]ere speculation or

conjecture is insufficient; there must be evidence on which a jury could reasonably

find for the nonmovant.” Anderson, 477 U.S. at 252; see Fed. R. Civ. P. 56(c). “The

nonmoving party cannot simply rest on the allegations in its pleadings since the

essence of summary judgment is to go beyond the pleadings to determine if a

genuine issue of material fact exists.” Bedor, 392 F. Supp. 2d at 373 (2005) (quoting

Celote., 477 U.S. at 322 (1986)).
   III.      Facts

          The Carlsons allege that Mr. Carlson was exposed to various asbestos-

containing products during the course of his employment as a radiological control

technician at General Dynamics/Electric Boat Corp., Groton, CT from 1973 through

1974. [Dkt. 1-1, Count 1 ¶5]. The Carlsons allege that this exposure contributed to

his contraction of asbestos-related mesothelioma and other asbestos-related

pathologies. Ibid. During this time period, the Carlsons alleges that Mr. Carlson

was exposed to asbestos-containing products manufactured by multiple

defendants including General Electric. Ibid. at ¶ 6.

          On September 20, 2017, the Carlsons provided answers to General Electric’s

Standard Interrogatories and Requests for Production. [Dkt. 48-2 (General Electric

Statement of Facts) ¶5]. Mr. Carlson did not identify General Electric as an

employer nor does he identify any asbestos-containing General Electric product to

which he claims he was exposed. Ibid.

          Mr. Carlson was deposed on October 16, 17, and 18 of 2017. Id. at ¶6. He did

not identify General Electric as an employer, nor did he identify any asbestos-

containing General Electric product to which he was allegedly exposed. Id. at ¶9.

No other witnesses have been deposed in this case. Ibid.

   IV.       Discussion

   i. Governing Product Liability Law
       General Electric argues that substantive maritime law applies to the

Carlsons’ claims, and they do not respond. [Dkt. 48-1 (Mem. Supp. Mot. Summ. J.)

at 5-11]. 1

       To establish causation in an asbestos-related personal injuries tort claim

under maritime law, “a plaintiff must show, for each defendant, that ‘(1) he was

exposed to the defendant’s product, and (2) the product was a substantial factor in

causing the injury he suffered,’ and (3) that the defendant manufactured or

distributed the injurious product.” Bray v. Ingersoll-Rand Co., 2015 U.S. Dist. LEXIS

19523 at *32-33 (D. Conn. Feb. 19, 2015) (quoting Lindstrom, 424 F.3d at 492). “[T]o

demonstrate that the allegedly defective product was a ‘substantial factor’ in

causing the plaintiff'’ injury, a plaintiff must show that it is ‘more likely than not’

that exposure to the product caused his injuries.” Bray, 2015 U.S. Dist. LEXIS at *4

(citing Lindstrom, 424 F.3d at 492). Finally,

              Minimal exposure’ to a defendant’s product is insufficient to
       establish causation. Likewise, a mere showing that defendant’s
       product was present somewhere at plaintiff’s place of work is
       insufficient. Rather, the plaintiff must show ‘a high enough level of
       exposure that an inference that the asbestos was a substantial factor
       in the injury is more than conjectural.


In re Asbestos Litig., No. CV 18-410-LPS-SRF, 2019 WL 6211371, at *3 (D. Del. Nov.

20, 2019) (quoting Lindstrom, 424 F.3d at 492); see also Paquin v. Crane Co., 2017



1 The Carlsons initially bring this product liability action under the Connecticut
Product Liability Act, Conn. Gen. Stat. § 52-572m, and under a theory of
negligence. [Dkt. 1-1]. As the CPLA is the exclusive remedy for any product
defect action brought under Connecticut law, Conn Gen. Stat. § 52-572n(a), the
Court assumes that the Carlsons’ negligence claim is brought under maritime
law.
U.S. Dist. LEXIS 48854 at *6 (D. Conn. Mar. 31, 217) (citing Perkins v. Air & Liquid

Sys. Corp., 2015 WL 4610671 at *6 S.D.N.Y. July 30, 2015)).

      With respect to liability for after-applied insulation and replacement parts,

the Supreme Court recently clarified:

   In the maritime tort context, a product manufacturer has a duty to warn
   when (i) its product requires incorporation of a part, (ii) the manufacturer
   knows or has reasons to know that the integrated product is likely to be
   dangerous for its intended uses, and (iii) the manufacturer has no reason
   to believes that the product’s users will realize that danger.
Air & Liquid Systems Corp. v. DeVries, 139 S. Ct. 986, 995(Mar. 19, 2019). Thus,

under maritime tort law, a defendant may be liable for after-applied insulation and

replacement parts.

      This Court has granted summary judgment in favor of an asbestos personal-

injury defendant where the plaintiff simply averred the defendant’s equipment was

used on “many, if not most, submarines constructed or overhauled at Electric Boat

during [his] time of employment,” stating that such evidence was not “sufficient to

create a genuine issue of material fact as to whether the plaintiff was exposed to

asbestos-continuing products manufactured, sold, supplied, or in any way created

by” the defendant. Paquin, 2017 U.S. Dist. LEXIS 48854 at *9. See also Bray, 2015

WL 728515 at *6 (granting summary judgment for the defendants where plaintiffs

did not “demonstrate[] that the defendants manufactured or distributed asbestos-

continuing products” used at plaintiff’s workplace); In re Asbestos Litig., No. CV

16-308-LPS-SRF, 2019 WL 3082196, at *5 (D. Del. July 15, 2019), report and

recommendation adopted sub nom. Hickman v. CBS Corp., No. CV 16-308-LPS-

SRF, 2019 WL 4670873 (D. Del. Aug. 19, 2019) (granting summary judgment for the
defendant on the grounds that there was no genuine question that defendant’s

product was a substantial factor in causing plaintiff’s injuries where the sole

plaintiff testified that he worked with defendant’s equipment, but could not place

any defendant’s pumps on any specific ship.)

      Therefore, the Carlsons bear the burden of proving that Mr. Carlson was

exposed to defendants’ products and that these exposures were a “substantial

factor” in his mesothelioma and other asbestos-related pathologies.

   ii. Analysis of Product Liability Claims

      General Electric    argues that the Carlsons have failed to adduce any

evidence to whether General Electric’s products were a substantial factor in

causing Mr. Carlson’s injury because the Carlsons have not identified any instance

where Mr. Carlson was exposed to any General Electric equipment, let alone any

General Electric equipment with asbestos-containing components. [Dkt. 48-1. at

12-13 (citing Dkt. 48-2 at ¶¶ 5, 6, and 9]. Further, Mr. Carlson testified that he did

not perform any work, maintenance or repair on any equipment or machinery, and

did not provide any testimony regarding any work, maintenance or repair

performed by others in his presence. Id. (citing Dkt. 48-2 at ¶¶7-8 ). The Carlsons

have not responded to General Electric’s Motion for Summary Judgment. Since the

Carlsons have not produced any evidence on this question, the Court agrees that

there is no genuine issue of material fact as to whether General Electric’s products

were a substantial factor in causing Mr. Carlson’s injuries, and enters summary

judgment in General Electric’s favor.
    iii. Analysis of Consortium Claim

        “Although general maritime law does not provide relief for a claim for loss

of consortium, a party may bring a common law claim for loss of consortium under

state law.” Bray, 2015 U.S. Dist. LEXIS 19523 at *15-16 (citations omitted). Under

Connecticut law, a claim for loss of consortium depends on the existence of the

injured spouse’s cause of action, such that “if an adverse judgment bars the

injured spouse’s cause of action, any claim for loss of consortium necessarily fails

as well.” United Servs. Auto Ass’n v. Kaschel (Estate of Kelly), 84 Conn. App. 139,

147 n.9 (2004) (citing Champagne v. Raybestos-Manhattan, Inc., 212 Conn. 509, 555-

56 (1980); Hopson v. St. Mary’s Hospital, 176 Conn. 485, 494 (1979)).

        Here, because the Carlsons have failed to meet their evidentiary burden with

respect to Mr. Carlson’s product liability claims, Ms. Carlson’s loss of consortium

claim also fails.

        iv. Analysis of Cross-Claims

        Co-Defendants Foster Wheeler, LLC and Crane Co. have filed cross-claims

against General Electric seeking contribution for the Carlsons’ alleged damages

pursuant to Connecticut General Statutes § 52-572o. In addition, co-Defendants

seek equitable contribution for General Electric’s share of any judgment rendered

in favor of the Carlsons. For the same reasons the Carlsons’ claims against General

Electric cannot survive summary judgment, the claims of the Cross-Claimants also

fail.
   V.    Conclusion

Therefore, the Court GRANTS General Electric’s motion for summary judgment as

to all claims. The Court dismisses with prejudice the Carlsons’ claims against

General Electric. The Court also dismisses with prejudice Foster Wheeler, LLC’s

and Crane Co.’s cross-claims against General Electric.

SO ORDERED this 7th day of January 2020 at Hartford, Connecticut.



                                            __________/s/ _________    _________
                                      VANESSA L. BRYANT
                                      UNITED STATES DISTRICT JUDGE
